In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00077-CV
        ______________________________




           IN RE: J.K., A MINOR CHILD




   On Appeal from the Fifth Judicial District Court
                Cass County, Texas
             Trial Court No. 04-C-687




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Tiffany Nicole Morton, appellant, filed her pro se notice of appeal July 24, 2012.

       She has neither filed a docketing statement, nor has she paid the filing fee. Morton has

also not filed a proof of indigency in lieu of a filing fee. Therefore, Morton is responsible for

payment of the filing fee. See TEX. R. APP. P. 20.1; app. A(B)(1).

       On August 28, 2012, we contacted Morton by letter, giving her an opportunity to cure the

various defects, and warning her that if we did not receive an adequate response within ten days,

this appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P. 42.3(b),

(c).

       Morton informed us that the filing fee would be mailed on September 13. That fee has

not been received. Pursuant to TEX. R. APP. P. 42.3(b), we dismiss this appeal for want of

prosecution.



                                             Jack Carter
                                             Justice

Date Submitted:       September 25, 2012
Date Decided:         September 26, 2012




                                                2